DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 12, 2021 has been entered.
Response to Amendment and Status of Claims
The amendment filed February 17, 2020 is acknowledged. Claims 1, 7, 26 and 28 are amended. Claim 29 is newly added and Claim 27 is cancelled. No new matter has been added. Applicant timely elected Group I, originally Claims 1-11, in the response to restriction filed December 5, 2018, wherein the election was treated as an election without traverse (see Non-final action filed January 1, 2019). Thus, Claims 12 and 14-17 remain withdrawn as being drawn to a nonelected invention pursuant to 37 CFR 1.142(b). Claims 1-12, 14-17, 24, 26, and 28-29 are pending with Claims 1-11, 24 and 26 and 28-29 being considered in this office action.
Declaration
The Declaration under 37 CFR 1.132 filed February 17, 2021 is insufficient to overcome the rejection of claim 1 and 7, based upon Salimi in view of Boulanger, Lahiri with evidence by Smith and Xu, and further in view of Powell, and alternatively based up Salimi in view of Suzuki, Boulanger, Lahiri with evidence by Smith and Xu, and further in view of Powell as set forth in the last Office action because:  
Applicant argues that carbon nanotubes (CNTs) and boron nitride nanotubes (BNNTs) exhibit especially different thermal characteristics and therefore different matrix-filler interactions due to the differences in reactivity with the metal matrix, and ultimately, therefore, different mechanical outcomes.
Applicant argues that the information learnt from the Cu-CNT system may not be applied to the Al-BNNT system because Al and Cu, with different melting temperatures, will have different kinetics and In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). It is the Examiner’s position that Powell teaches the importance and benefit of strong clusters, and although the teaching originates for a Cu-CNT system, that one of ordinary skill in the art would be motivated to acquire strong clusters for other metal-matrix composites with nanotube fillers. Furthermore, Lahiri with evidence by Xu teach the benefit of interfacial products which contribute to adhering the aluminum matrix to the BNNT’s and read on the claimed language of the cluster wherein Al-BNNT clusters comprise BNNTs with Al grains adhered on the BNNT’s. It is the Examiner’s position that the inclusion of the interfacial product to connect the metal matrix to the nanotubes would read on the limitations required for cluster, in addition to the more specifically disclosed cluster presented by Powell whom presents the benefit of a cluster when the cluster has sufficient infiltration of the matrix and load transfer to the nanotubes (Powell, “nanotube clusters can, however, improve the strength of metal matrix-carbon nanotube composites… must be satisfied…CNT clusters must be well infiltrated by the metal matrix material and…sufficient transfer of load from the matrix to the carbon nanotube cluster…clusters can have high strength and improve the mechanical properties of the final composite” pg. 14). One of ordinary skill in the art would appreciate that the inclusion of the interfacial product of Lahiri and Xu occurs with matrix infiltration, and would particularly assist in load transfer referred to by Powell. Thus, accordingly, this argument does not overcome the evidence disclosed by the prior art references for the inclusion of clusters, or overcome the position of the 
Applicant argues that the mechanical outcome for Cu-CNT and Al-BNNT clusters cannot be expected due to the different bonding modes in CNT and BNNT. It is unclear if Applicant is arguing that clusters would be expected to be deleterious specifically for the Al-BNNT system while benefitting the Cu-CNT system or not, or if Applicant is arguing that the tensile strengths and yielding modes for a Cu-CNT system with strengthening clusters would be expected to be different than an Al-BNNT system with strengthening clusters.
Applicant argues that the crack-bridging ability of the Al-BNNT-Al composite of the instant invention is unrivaled, and the prior art does not disclose crack suppression by the nanotubes for BNNT composites. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., crack-bridging ability and crack suppression) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant argues that the prior art does not disclose the percentage improvement of mechanical properties for incorporating the BNNTs when compared to the mechanical properties of the matrix material alone. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., mechanical properties of the matrix material and percentage increase of tensile strength from addition of the BNNTs) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus these arguments are currently not commensurate with the scope of the claims, and are insufficient to overcome the rejection of the independent claims. Examiner suggests that adding in the features mentioned above, such as the crack-bridging capabilities described by the 3-stage yielding (see instant specification Pg. 15, lines 13 and also Fig. 4) or percentage increase of the tensile strength of the composite when compared to the matrix tensile strength (400% increase when compared to a matrix value of 40MPa prior to nanotube addition, .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
Claims 1-4, 7-9, 24, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Salimi (previously cited, WO 2010/136899 A1) in view of Boulanger (previously cited, US 2014/0302579 A1) - with evidence by Smith (previously cited, 2010/0192535 A1), Lahiri (previously cited, “Insight into reactions and interface between boron nitride nanotube and aluminum”) - with evidence by Xue (previously cited, “Aluminum matrix composites reinforced with multi-walled boron nitride nanotubes fabricated by a high-pressure torsion technique”), and further in view of Powell (“The fabrication of aluminium-carbon nanotube metal matrix composites”).
Regarding Claims 1, 7 and 29, Salimi discloses an aluminum-boron nitride nanotube-aluminum (Al-BNNT-Al) multi-layer composite comprising:
i) a top metal matrix layer of consolidated aluminum; 
ii) boron nitride nanotubes (BNNTs) forming a core layer of the composite;
iii) a bottom metal matrix layer of consolidated Al; and
the Al-BNNT-Al multi-layer composite having a sandwich structure with the (BNNT) core layer sandwiched between the top and bottom metal matrix layers of consolidated Al (“reinforced composite…applying nanostructures to a surface of a first article…applying a second article to the surface of the first article comprising the nanostructures...pressure bonding…to produce the reinforce composite” Pg. 3, line 29-Pg. 4, line 3; “nanostructures can include…nanotubes” Pg. 4, lines 7-8; “nanostructures can be…boron nitride” Pg. 4, lines 17-20; articles…can include metals…aluminum…aluminum alloy” Pg. 5, lines 17-23; “aluminum metal matrix composite” Pg. 2, line 17; nanostructures would be between the metal articles, and thus be the core layer, see also Fig. 1 which demonstrates a top and bottom layer of Al sheet (consolidated) metal with nanotube core layer sandwiched in between). 

Salimi does not disclose whether the nanotubes are specifically applied as a mat of interconnected nanotubes but teaches wherein the amount of the nanotubes applied to the surface of the metal is up to 230g/m2 (“nanostructures can be applied to the article such that…230 g/m2…of nanostructures are on the surface of the article” Pg. 6, lines 12-15).
 Boulanger also discloses an metal-matrix and nanotube composite (“a plurality of…nanotubes, and…a matrix arranged between these nanotubes” Abstract) comprising: a metal matrix (“filling matrix can be…metal matrix” [0055]) and boron nitride nanotubes (“inorganic nanotubes are advantageously…boron nitride nanotubes (BN)” [0040]), wherein the boron nitride nanotubes have a diameter of 0.5-10 nm and length of about 100-300 μm (“out diameter…between 0.5 nm and 10nm” [0038]; “nanotubes…can have…any length…in particular between 20 nm and 1 mm…more particularly between 50nm and 100 μm” [0049]; “nanotubes…can have…any length…in particular between 20 nm and 1 mm” [0049]). 
Boulanger discloses where in a mat of aligned nanotubes may be used (“composite material…of nanotubes...in a matrix…having a mat of aligned nanotubes” [0031]) wherein it is advantageous that the 4-1013 nanotubes/cm2 (“density of nanotubes in the material…advantageously between 104 and 1013 nanotubes/cm2…notion of nanotube density is well known to those skill in the art…corresponds to the number of nanotubes aligned per surface unit” [0053]). An amount of 230 g/m2, as disclosed by Salimi, of nanotubes of 200um in length and 5nm in diameter, would approximately be 2.8 x1012 nanotubes/cm2 (density of boron nitride (2.1g/cm3) x volume of nanotube (200um*2.5nm2*π) = 8.25x10-15 g/nanotube such that for 230 g/m2, or 0.023 g/cm2, there would be e 2.8 x1012 nanotubes/cm2), which falls within the range of the density of an aligned nanotubes in the nanotube mats disclosed by Boulanger. Further one of ordinary skill in the art would recognize that for aligned nanotubes to physically form a mat, a portion of the BNNTs would necessarily be interconnected. Also, it would also be obvious that the aligned nanotube mat not be 100% aligned, and that a finite amount of nanotubes would be misaligned, and therefore also be interconnecting with neighboring nanotubes, in addition to those already interconnected in order to structurally form the nanotube mat. 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used the nanotube mat with interconnecting nanotubes or BNNTs, as disclosed by Boulanger, with the lengths and diameter of the nanotube as those claimed, as taught by both Salimi and Boulanger, for the invention disclosed by Salimi. One would be motivated to use a mat with interconnecting BNNTs in order to more easily handle, disperse, and align the nanotubes on the surface of the metal, while achieving the proper amount of nanotubes taught by Salimi needed to obtain the mechanical effects of the nanotubes, as also disclosed by Salimi. 

Salimi and Boulanger are silent towards a layer comprising interfacial products and Al-BNNT clusters.
Lahiri discloses an aluminum-BNNT nanocomposite with interfacial products formed by a chemical reaction between aluminum and the boron nitride nanotubes which improves matrix-reinforcement bonding (“boron nitride nanotubes (BNNTs) and aluminum matrix…are studied…Experimental observation reveals thin…reaction-product species at the interface…governed by the competitive diffusion of N, Al, and B” Abstract; “both AlN…and AlB2…are found forming at the interface…..Al-BNNT interface in the macroscale composite structure is expected to have a strong matrix-
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have made an Al-BNNT nanocomposite with an interphase formed between the aluminum and the boron nitrides, as taught by Lahiri, for the invention disclosed by Boulanger. One would be motivated to have interfacial products between the aluminum and BNNTs to improve the mechanical properties of the nanocomposite (Lahiri, “Al-BNNT interface in the macroscale composite structure is expected to have a strong matrix-reinforcement bonding due to the stable orientation relationship between Al and ALN crystals that covers major parts of the interface” Pg. 2768, Col. 1, Para. 2; as further evidenced by Xue, “microhardness and compressive strength of the materials…increased by 5 and 3 times, as comparted to as-fabricated pure Al samples…reinforcing mechanism to the enhanced interfacial bonding via AlB2 layers between Al and BNNTs…nucleation mechanisms of AlN and AlB2 phases formed at the Al/BNNT interfaces” Pg.451, Col. 2, Para. 1)
Salimi in view of Lahiri and Xue further teach wherein the aluminum would be held together with the BNNT through the pressure bonding process (Salimi “pressure bonding includes…roll bonding…diffusion bonding, or a combination thereof” Pg. 7, lines 3-4; “diffusion bonding involves pressing…components at high pressure, and heating them….diffusion of atoms from one component to the other will lead to the formation of a bond” Pg .8, lines 15-17; pressure bonding would therefore bond and hold together the grains of Al to the BNNT via diffusion at the interface of Al and the BNNT, which reads on Al grains adhered to the BNNTs), and also held together through at least the reaction products formed between the aluminum and the boron nitride nanotubes (Lahiri, “Al-BNNT interface in the macroscale composite…is expected to have strong matrix-reinforcement bonding” Pg. 2768, Col. 1, Para. 2; Xue, “reinforcing mechanism to the enhanced interfacial bonding via AlB2 layers between Al and BNNTs” Pg.451, Col. 2, Para. 1; to be clear, it would be obvious to one of ordinary skill in the art to have included interfacial products, such as AlN and AlB2, in order to increase the bonding between the matrix and the nanotubes and thus increase the mechanical properties of the composite, as taught by Lahiri – see details above). One of ordinary skill in the art would therefore recognize that this process and feature, wherein the Al-BNNT-Al composite comprise Al grains which are held together and adhered to the BNNT, 
Furthermore, Powel teaches wherein nanotube-metal clusters help improve the strength of metal matrix-nanotube composites (“Carbon nanotube clusters can, however, improve the strength of metal matrix-carbon nanotube composites… must be satisfied…CNT clusters must be well infiltrated by the metal matrix material and…sufficient transfer of load from the matrix to the carbon nanotube cluster…clusters can have high strength and improve the mechanical properties of the final composite…copper-carbon nanotube composites by spark plasma sintering of ball-milled powders…followed by cold rolling…Cu/CNT regions within the microstructure which confirmed the presence of CNT clusters…showed two yield points…151MPa and 167MPa respectively” Pg. 14-15; this reads on a metal-nanotube cluster because metal grains would adhere on the nanotubes at the interconnections (clusters) of the nanotubes). 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have had nanotube-metal clusters at regions of interconnecting nanotubes, as taught by Powell, such as those formed by Al together with the BNNT through interfacial products, as taught by Xue and Lahiri, and therefore in the layer between the top and bottom Al layers and the core BNNT layer, for the invention disclosed by Salimi. One would be motivated to do this in order to have improved reinforcement of the composite and also load transfer (Lahiri, “Al-BNNT interface…strong matrix-reinforcement bonding” Pg. 2768, Col. 1, Para. 2; Xue, “ascribed the reinforcing mechanism to the enhanced interfacial bonding via AlB2 layers between Al and BNNTs” Pg.451, Col. 2, Para. 1; see two-step yielding teaching by Powell above) and thus improve mechanical properties (see teaching by Powell above).
In regards to Claim 7 and Claim 29 and the processing claim limitations, the processing claim limitations have been considered.  The claims are product-by-process and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the 
In regards to Claim 7, the limitation wherein the Al-BNNT-Al composite comprises BNNT anchors linking each of the Al layers and the mat of interconnected BNNTs, Salimi teaches wherein the Al is adhered to the BNNTs (“pressure bonding includes…roll bonding…diffusion bonding, or a combination thereof” Pg. 7, lines 3-4; “diffusion bonding involves pressing…components at high pressure, and heating them….diffusion of atoms from one component to the other will lead to the formation of a bond” Pg .8, lines 15-17; pressure bonding would therefore bond and hold together the grains of Al to the BNNT via diffusion at the interface of Al and the BNNT, which reads on Al grains adhered to the BNNTs) and Boulanger teaches wherein the BNNTs are a mat of interconnect BNNTs (see above), thus one of ordinary skill in the art would appreciate that the BNNTs link the Al layers to the mat of interconnected BNNTs, and therefore read on the broadest most reasonable interpretation of the term BNNT anchors.

Regarding Claim 2, Salimi in view of Boulanger disclose wherein the boron nitride nanotubes have a length of about 190 μm to about 210 μm (Salimi, “nanostructure has a diameter from 5nm…nanostructures have a length-to-diameter ratio from 10 to 28,000,000:1” Pg. 4, lines 24-27; if the diameter is 5nm and the aspect ratio of length to diameter is 40,000:1, as within the range taught by Salimi, the nanotubes would have a length of 200um; “Boulanger, “nanotubes…can have…any length…in particular between 20 nm and 1 mm” [0049]).
 	
Regarding Claims 3 and 8, Salimi discloses wherein the boron nitride nanotubes have an aspect ratio of about 30,000 to about 75,000 (“nanostructures have a length-to-diameter ratio from 10 to 28,000,000:1” Pg. 4, line 27). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05.
 	
Regarding Claims 4 and 9, Salimi discloses wherein the boron nitride nanotubes are aligned (“nanotubes…can align in a particular direction…with their axial direction parallel to the rolling direction” 

Regarding Claim 24, Salimi discloses using boron nitride nanotubes (see claim 1 above) but is silent towards the elastic modulus; however, it would have been obvious that the boron nitride nanotubes would have these properties as an inherent characteristic of the material as evidenced by Xue (Xue, “theoretical and experimental results indicate that the Young’s modulus…of BNNTs are…~1TPa. BNNTs have excellent oxidation resistance up to ~1000°C in air” Pg. 451, Col. 1, Para. 2-Col. 2, Para. 1; up to 1000°C would overlap with the instantly claimed range of 1,100 K (~827 C) or less, and in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists - see MPEP § 2144.05).
 	
 Regarding Claim 26, Salimi in view of Boulanger discloses wherein the Al-BNNT-Al composite comprises BNNT anchors linking each of the top and bottom metal matrix layers of consolidated Al and .

Claims 4 and 9 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Salimi in view of Boulanger - with evidence by Smith, Lahiri - with evidence by Xue, and further in view of Powell, as applied above to and Claim 1 and 7, respectively, and with further evidence by Laubscher (previously cited, US 2013/0306490).
Regarding Claims 4 and 9, Salimi discloses wherein the boron nitride nanotubes are aligned (“nanotubes…can align in a particular direction…with their axial direction parallel to the rolling direction” pg. 4, lines 10-13; “nanotubes will align in the direction of the roller” Pg. 7, line 31- Pg. 8, line 1) but does not specifically disclose wherein the nanotubes are aligned such that 80% of the boron nitride nanotubes are aligned and deviate less than 9° from a reference line parallel to the boron nitride nanotubes.
Boulanger teaches wherein the nanotubes are aligned such that 80% of the boron nitride nanotubes are aligned (“nanotubes are used aligned relative to one another in a vertical array” [0051]) and deviate less than 9° from a reference line parallel to the boron nitride nanotubes (“dense mat of aligned nanotubes…advantageously the maximum misalignment obtained…is 10 degrees and the maximum tortuosity is 3%, and in particular a misalignment of 5% for a tortuosity of 1%” [0106]).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have had 80% aligned boron nanotubes deviating less than 9° from a reference line parallel to the boron nitride nanotubes, as taught by Boulanger, for the invention disclosed by Salimi. One would be motivated to align the nanotubes in order to promote the strengthening characteristics of the nanotubes, .
 
Claims 5, 10 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Salimi in view of Boulanger - with evidence by Smith, Lahiri - with evidence by Xue, and further in view of Powell, as applied above to and Claim 1 and 7, respectively, and further in view of Yamaguchi (previously cited and cited by Applicant, Yamaguchi, Mater. Sci. Eng. A 604 (2014) 9).
Regarding Claims 5 and 10, Salimi is silent to the mechanical properties of the Al-BNNT-Al composite; however, the structural limitations are obvious over the prior art references cited, and thus the properties of such a composite would therefore also be the same because the structure and composition are the same. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.
Additionally, Yamaguchi discloses forming a similar composite with an aluminum matrix and boron nitride nanotubes (“Aluminum/boron nitride nanotube (BNNT) composite” Abstract) wherein the tensile strength is about 100 MPa to 600 MPa, or 190 MPa to 230 MPa (see Fig. 9, Al-BNNT 3wt% and Al-BNNT 1wt% samples, respectively). 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have modified the composite disclosed by Salimi to have a tensile strength in the range of 190 to 

Regarding Claim 28, Salimi (Al-BNNT-Al sandwich structure) in view of Boulanger (nanotube mats), Lahiri (interfacial products), and Powell (clusters), do not require further components than those claimed, and therefore the invention (see details disclosed above in Claim 1 rejection) reads on the language ‘consisting of’.
	Salimi is silent to the mechanical properties of the Al-BNNT-Al composite.
Yamaguchi discloses forming a similar composite with an aluminum matrix and boron nitride nanotubes (“Aluminum/boron nitride nanotube (BNNT) composite” Abstract) wherein the tensile strength is about 200 MPa (“maximum measured strength…Al-BNNT 1.0wt%...around 200MPa” Pg. 14, Col. 1, Para. 2- Col. 2, Para. 1; see Fig. 9, Al-BNNT 1wt% samples, respectively). 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have modified the composite disclosed by Salimi to have a tensile strength in the range of 195 to 205 MPa, as taught by Yamaguchi. One would be motivated to obtain this range of tensile strengths as a matter of design choice for a high strength material. Additionally, the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05. Furthermore, the structural limitations (Al-BNNT-Al sandwich structure, BNNT mat as core layer, interfacial products and clusters – see details above) are obvious over the prior art references cited, and thus it would be obvious to one of ordinary skill in the art that the properties of such a composite would be within the claimed range because the structure and composition are the same. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.

 11.             Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Salimi in view of Boulanger - with evidence by Smith, Lahiri - with evidence by Xue, and further in view of Powell, as applied above to and Claim 1 and 7, respectively, and further in view of Trivedi (previously cited, Trivedi, Procedia Materials Science 6 (2014) 1899–1905).
Regarding Claims 6 and 11, Salimi is silent to the mechanical properties of the Al-BNNT-Al composite; however, the structural limitations are obvious over the prior art references cited, and thus the properties of such a composite would therefore also be the same because the structure and composition are the same. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.
Additionally, Trivedi discloses similar composites comprising boron nitride nanotubes (“BNNT based composites” Abstract) in an aluminum bronze matrix (see Table 1), wherein the elastic modulus is about 160 GPa (Table 2, Ez for Square RVE is 159.8 GPa).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have modified the composite disclosed by Salimi to have a Young’s Modulus in the range of 100 to 160 GPa, as taught by Trivedi. One would be motivated to obtain this range of Young’s Modulus as a matter of design choice for a high strength material. Additionally, the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.

 	Claims 1-4, 7-9, 24, 26 and 29 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Salimi (previously cited, WO 2010/136899 A1) in view of Suzuki (previously cited, US 4045857), Boulanger (previously cited, US 2014/0302579 A1) – with evidence by Smith (previously cited, 2010/0192535 A1), Lahiri (previously cited, “Insight into reactions and interface between boron nitride nanotube and aluminum”) - with evidence by Xue (previously cited, “Aluminum matrix composites reinforced with multi-walled boron nitride nanotubes fabricated by a high-pressure torsion technique”), and further in view of Powell (previously cited, “The fabrication of aluminium-carbon nanotube metal matrix composites”).
Regarding Claims 1, 7 and 29, Salimi discloses an aluminum-boron nitride nanotube-aluminum (Al-BNNT-Al) multi-layer composite comprising:
i) a top metal matrix layer of consolidated aluminum grains; 
ii) boron nitride nanotubes (BNNTs) forming a core layer of the composite;
iii) a bottom metal matrix layer of consolidated Al grains; and
the Al-BNNT-Al multi-layer composite having a sandwich structure with the (BNNT) core layer sandwiched between the top and bottom metal matrix layers of consolidated Al (“reinforced composite…applying nanostructures to a surface of a first article…applying a second article to the surface of the first article comprising the nanostructures...pressure bonding…to produce the reinforce composite” Pg. 3, line 29-Pg. 4, line 3; “nanostructures can include…nanotubes” Pg. 4, lines 7-8; “nanostructures can be…boron nitride” Pg. 4, lines 17-20; articles…can include metals…aluminum…aluminum alloy” Pg. 5, lines 17-23; “aluminum metal matrix composite” Pg. 2, line 17; nanostructures would be between the metal articles, and thus be the core layer, see also Fig. 1 which demonstrates a top and bottom layer of Al sheet (consolidated) metal with nanotube core layer sandwiched in between). 
Furthermore, Suzuki teaches a similar invention (“compacting aluminum powder, heating the green sheet…sintering the packed aluminum powder in the sheet…rolling and annealing…obtain an aluminum sheet” Col. 2, lines 9-15; “reinforcing material is interposed between…pair of adjoining faces of the plurality of green sheets” Col. 2, lines 26-28; “where the aluminum laminate is required to provide an increase strength, the requirement is fulfilled by interposing a reinforcing material between each pair of adjoining green sheets…particularly suitable reinforcing materials are…boron nitride fibers” Col. 4, lines 37-54) wherein consolidated Al powder sheets, with boron nitride fibers sandwiched between, may be rolled in order to create strong materials suitable for building (“suitable for use in…building materials in particular” Col. 4, lines 67-38). Suzuki teaches wherein the aluminum sheets made by consolidating powder and rolling are superior to those which have been made by the smelting method and comprise more desirable strength and elongation in proportion to the decrease in porosity (Col. 4, lines 4-8).


Salimi further teaches wherein the nanotubes may have diameters of 5nm and aspect ratios of length to diameter of 10-28,000,000:1, and therefore teaches wherein the length may be 100-300um (“nanostructure has a diameter from 5nm…nanostructures have a length-to-diameter ratio from 10 to 28,000,000:1” Pg. 4, lines 24-27; if the diameter is 5nm and the aspect ratio of length to diameter is 40,000:1, as within the range taught by Salimi, the nanotubes would have a length of 200um). It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used a nanotube length of 100um-300um, such as 200 um, for the invention disclosed by Salimi, because it is known that nanotubes of high aspect ratios show superior mechanical properties (Smith, “boron nitride nanotube (BNNTs) are desired for their exceptional mechanical, electronic, thermal, structural, textural, optical and quantum properties. Most of these applications require long BNNTs to impart these desirable properties over macroscopic distance in real-world objects and devices” [0006]; “need for methods of producing BNNTs that exhibit much larger aspect ratios (i.e. are much longer)” [0009]; “long, BNNTs, BNNT bundles…are high-aspect ratio nanotubes with straight parallel walls and few defects and are therefore anticipated to full embody the many desirable material properties predicted by theory” [0058]).
Salimi nor Suzuki disclose whether the nanotubes are specifically applied as a mat of interconnected nanotubes, but Salimi teaches wherein the amount of the nanotubes applied to the surface of the metal is up to 230g/m2 (“nanostructures can be applied to the article such that…230 g/m2…of nanostructures are on the surface of the article” Pg. 6, lines 12-15).
 Boulanger also discloses an metal-matrix and nanotube composite (“a plurality of…nanotubes, and…a matrix arranged between these nanotubes” Abstract) comprising: a metal matrix (“filling matrix can be…metal matrix” [0055]) and boron nitride nanotubes (“inorganic nanotubes are 
Boulanger discloses where in a mat of aligned nanotubes may be used (“composite material…of nanotubes...in a matrix…having a mat of aligned nanotubes” [0031]) wherein it is advantageous that the nanotubes have a density of 104-1013 nanotubes/cm2 (“density of nanotubes in the material…advantageously between 104 and 1013 nanotubes/cm2…notion of nanotube density is well known to those skill in the art…corresponds to the number of nanotubes aligned per surface unit” [0053]). An amount of 230 g/m2, as disclosed by Salimi, of nanotubes of 200um in length and 5nm in diameter, would approximately be 2.8 x1012 nanotubes/cm2 (density of boron nitride (2.1g/cm3) x volume of nanotube (200um*2.5nm2*π) = 8.25x10-15 g/nanotube such that for 230 g/m2, or 0.023 g/cm2, there would be e 2.8 x1012 nanotubes/cm2), which falls within the range of the density of an aligned nanotubes in the nanotube mats disclosed by Boulanger. Further one of ordinary skill in the art would recognize that for aligned nanotubes to physically form a mat, a portion of the BNNTs would necessarily be interconnected. Also, it would also be obvious that the aligned nanotube mat not be 100% aligned, and that a finite amount of nanotubes would be misaligned, and therefore also be interconnecting with neighboring nanotubes, in addition to those already interconnected in order to structurally form the nanotube mat. 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used the nanotube mat with interconnecting nanotubes or BNNTs, as disclosed by Boulanger, with the lengths and diameter of the nanotube as those claimed, as taught by both Salimi and Boulanger, for the invention disclosed by Salimi. One would be motivated to use a mat with interconnecting BNNTs in order to more easily handle, disperse, and align the nanotubes on the surface of the metal, while achieving the proper amount of nanotubes taught by Salimi needed to obtain the mechanical effects of the nanotubes, as also disclosed by Salimi. 


Lahiri discloses an aluminum-BNNT nanocomposite with interfacial products formed by a chemical reaction between aluminum and the boron nitride nanotubes which improves matrix-reinforcement bonding (“boron nitride nanotubes (BNNTs) and aluminum matrix…are studied…Experimental observation reveals thin…reaction-product species at the interface…governed by the competitive diffusion of N, Al, and B” Abstract; “both AlN…and AlB2…are found forming at the interface…..Al-BNNT interface in the macroscale composite structure is expected to have a strong matrix-reinforcement bonding due to the stable orientation relationship between Al and ALN crystals that covers major parts of the interface” Pg. 2768, Col. 1, Para. 2).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have made an Al-BNNT nanocomposite with an interphase formed between the aluminum and the boron nitrides, as taught by Lahiri, for the invention disclosed by Boulanger. One would be motivated to have interfacial products between the aluminum and BNNTs to improve the mechanical properties of the nanocomposite (Lahiri, “Al-BNNT interface in the macroscale composite structure is expected to have a strong matrix-reinforcement bonding due to the stable orientation relationship between Al and ALN crystals that covers major parts of the interface” Pg. 2768, Col. 1, Para. 2; as further evidenced by Xue, “microhardness and compressive strength of the materials…increased by 5 and 3 times, as comparted to as-fabricated pure Al samples…reinforcing mechanism to the enhanced interfacial bonding via AlB2 layers between Al and BNNTs…nucleation mechanisms of AlN and AlB2 phases formed at the Al/BNNT interfaces” Pg.451, Col. 2, Para. 1)
Salimi in view of Lahiri and Xue further teach wherein the aluminum would be held together with the BNNT through the pressure bonding process (“pressure bonding includes…roll bonding…diffusion bonding, or a combination thereof” Pg. 7, lines 3-4; diffusion bonding involves pressing…components at high pressure, and heating them….diffusion of atoms from one component to the other will lead to the formation of a bond” Pg .8, lines 15-17; pressure bonding would therefore bond and hold together the grains of Al to the BNNT via diffusion at the interface of Al and the BNNT, which reads on Al grains adhered to the BNNTs), and also held together through at least the reaction products formed between the 
Furthermore, Powel discloses wherein nanotube-metal clusters help improve the strength of metal matrix-nanotube composites (“Carbon nanotube clusters can, however, improve the strength of metal matrix-carbon nanotube composites… must be satisfied…CNT clusters must be well infiltrated by the metal matrix material and…sufficient transfer of load from the matrix to the carbon nanotube cluster…clusters can have high strength and improve the mechanical properties of the final composite…copper-carbon nanotube composites by spark plasma sintering of ball-milled powders…followed by cold rolling…Cu/CNT regions within the microstructure which confirmed the presence of CNT clusters…showed two yield points…151MPa and 167MPa respectively” Pg. 14-15; this reads on a metal-nanotube cluster because metal grains would adhere on the nanotubes at the interconnections (clusters) of the nanotubes). 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have had nanotube-metal clusters at regions of interconnecting nanotubes, as taught by Powell, such as those formed by Al together with the BNNT through interfacial products, as taught by Xue and Lahiri, and therefore in the layer between the top and bottom Al layers and the core BNNT layer, for the invention disclosed by Salimi. One would be motivated to do this in order to have improved reinforcement of the composite and also load transfer (Lahiri, “Al-BNNT interface…strong matrix-reinforcement bonding” Pg. 2768, Col. 1, Para. 2; Xue, “ascribed the reinforcing mechanism to the enhanced interfacial bonding 
In regards to Claim 7, the limitation wherein the Al-BNNT-Al composite comprises BNNT anchors linking each of the Al layers and the mat of interconnected BNNTs, Salimi teaches wherein the Al is adhered to the BNNTs (“pressure bonding includes…roll bonding…diffusion bonding, or a combination thereof” Pg. 7, lines 3-4; “diffusion bonding involves pressing…components at high pressure, and heating them….diffusion of atoms from one component to the other will lead to the formation of a bond” Pg .8, lines 15-17; pressure bonding would therefore bond and hold together the grains of Al to the BNNT via diffusion at the interface of Al and the BNNT, which reads on Al grains adhered to the BNNTs) and Boulanger teaches wherein the BNNTs are a mat of interconnect BNNTs (see above), thus one of ordinary skill in the art would appreciate that the BNNTs link the Al layers to the mat of interconnected BNNTs, and therefore read on the broadest most reasonable interpretation of the term BNNT anchors.
In regards to Claim 7 and 29 and the processing claim limitations, the processing claim limitations have been considered.  The claims are product-by-process and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113).

Regarding Claim 2, Salimi in view of Boulanger disclose wherein the boron nitride nanotubes have a length of about 190 μm to about 210 μm (Salimi, “nanostructure has a diameter from 5nm…nanostructures have a length-to-diameter ratio from 10 to 28,000,000:1” Pg. 4, lines 24-27; if the diameter is 5nm and the aspect ratio of length to diameter is 40,000:1, as within the range taught by Salimi, the nanotubes would have a length of 200um; “Boulanger, “nanotubes…can have…any length…in particular between 20 nm and 1 mm” [0049]).
 	
Regarding Claims 3 and 8, Salimi discloses wherein the boron nitride nanotubes have an aspect ratio of about 30,000 to about 75,000 (“nanostructures have a length-to-diameter ratio from 10 to 
 	
Regarding Claims 4 and 9, Salimi discloses wherein the boron nitride nanotubes are aligned (“nanotubes…can align in a particular direction…with their axial direction parallel to the rolling direction” pg. 4, lines 10-13; “nanotubes will align in the direction of the roller” Pg. 7, line 31- Pg. 8, line 1) but does not specifically disclose wherein the nanotubes are aligned such that 80% of the boron nitride nanotubes are aligned and deviate less than 9° from a reference line parallel to the boron nitride nanotubes. The instant specification states that rolling is performed to induce alignment of the nanotubes at reductions of, for example 55% (“the rolling of the aluminum-boron nitride nanotube pellet can be performed using cold rolling and/or hot rolling. The rolling can result in the alignment of the boron nitride nanotubes within the aluminum-boron nitride nanotube composite” Pg. 8, lines 22-24; “cold-rolled with two passes…reducing the thickness by about 55%” Pg. 12, lines 14-15). Salimi discloses wherein the composite is rolled with a 50% reduction per pass (“composite can be subjected to 1, 2…rolling bonding steps…nanotubes will align in the direction of the roller” Pg. 7 line 24-Pg. 8, line 1; “roll bond operations at 50% reduction” Pg. 9, line 17). Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed that the nanotubes of Salimi would have similar alignments as those claimed in the instant application because the rolling processes are substantially similar. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.

Regarding Claim 24, Salimi discloses using boron nitride nanotubes (see claim 1 above) but is silent towards the elastic modulus; however, it would have been obvious that the boron nitride nanotubes would have these properties as an inherent characteristic of the material as evidenced by Xue (Xue, “theoretical and experimental results indicate that the Young’s modulus…of BNNTs are…~1TPa. BNNTs have excellent oxidation resistance up to ~1000°C in air” Pg. 451, Col. 1, Para. 2-Col. 2, Para. 1; up to 1000°C would overlap with the instantly claimed range of 1,100 K (~827 C) or less, and in the case where 
 	
 Regarding Claim 26, Salimi in view of Boulanger discloses wherein the Al-BNNT-Al composite comprises BNNT anchors linking each of the top and bottom metal matrix layers of consolidated Al and the mat of interconnected BNNTs (Salimi teaches wherein the Al is adhered to the BNNTs,  “pressure bonding includes…roll bonding…diffusion bonding, or a combination thereof” Pg. 7, lines 3-4; “diffusion bonding involves pressing…components at high pressure, and heating them….diffusion of atoms from one component to the other will lead to the formation of a bond” Pg .8, lines 15-17; pressure bonding would therefore bond and hold together the grains of Al to the BNNT via diffusion at the interface of Al and the BNNT, which reads on Al grains adhered to the BNNTs) and Boulanger teaches wherein the BNNTs are a mat of interconnect BNNTs (see above), thus one of ordinary skill in the art would appreciate that the BNNTs link the Al layers to the mat of interconnected BNNTs by adhering to the Al, and therefore read on the broadest most reasonable interpretation of the term BNNT anchors.

Claims 4 and 9 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Salimi in view of Suzuki, Boulanger - with evidence by Smith, Lahiri - with evidence by Xue, and further in view of Powell, as applied above to alternatively rejected Claim 1 and 7, respectively, and with further evidence by Laubscher (previously cited, US 2013/0306490).
Regarding Claims 4 and 9, Salimi discloses wherein the boron nitride nanotubes are aligned (“nanotubes…can align in a particular direction…with their axial direction parallel to the rolling direction” pg. 4, lines 10-13; “nanotubes will align in the direction of the roller” Pg. 7, line 31- Pg. 8, line 1) but does not specifically disclose wherein the nanotubes are aligned such that 80% of the boron nitride nanotubes are aligned and deviate less than 9° from a reference line parallel to the boron nitride nanotubes.
Boulanger teaches wherein the nanotubes are aligned such that 80% of the boron nitride nanotubes are aligned (“nanotubes are used aligned relative to one another in a vertical array” [0051]) and deviate less than 9° from a reference line parallel to the boron nitride nanotubes (“dense mat of 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have had 80% aligned boron nanotubes deviating less than 9° from a reference line parallel to the boron nitride nanotubes, as taught by Boulanger, for the invention disclosed by Salimi. One would be motivated to align the nanotubes in order to promote the strengthening characteristics of the nanotubes, particularly in a specific direction (Salimi “nanotubes…can align in a particular direction, which can impart unique features to the final reinforced composite. For examples, nanotubes can align with their axial direction parallel to the rolling direction when rolling bonding…useful in controlling the properties of the reinforced composite” Pg. 4, lines 10-15; “if the reinforced composite requires good heat dissipation…in one direction, the nanostructures can be aligned in a particular direction by rolling in a specified direction” Pg. 8, lines 3-5; Laubscher, “aligning and ordering of the nanotubes…increase the tensile strength…creating high strength materials” [0017]; “BNNTs…strength increases for BNNT….as alignment of the constituent nanotubes increases” [0051]; Smith, “boron nitride nanotube (BNNTs) are desired for their exceptional mechanical, electronic, thermal, structural, textural, optical and quantum properties” [0006]; “straight parallel walls and few defects and are therefore anticipated to full embody the many desirable material properties predicted by theory” [0058]).
 
Claims 5, 10 and 28 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Salimi in view of Suzuki, Boulanger - with evidence by Smith, Lahiri - with evidence by Xue, and further in view of Powell, as applied above to alternatively rejected Claim 1 and 7, respectively, and further in view of Yamaguchi (previously cited and cited by Applicant, Yamaguchi, Mater. Sci. Eng. A 604 (2014) 9).
Regarding Claims 5 and 10, Salimi is silent to the mechanical properties of the Al-BNNT-Al composite; however, the structural limitations are obvious over the prior art references cited, and thus the properties of such a composite would therefore also be the same because the structure and composition are the same. When the claimed and prior art products are identical or substantially identical in structure 
Additionally, Yamaguchi discloses forming a similar composite with an aluminum matrix and boron nitride nanotubes (“Aluminum/boron nitride nanotube (BNNT) composite” Abstract) wherein the tensile strength is about 100 MPa to 600 MPa, or 190 MPa to 230 MPa (see Fig. 9, Al-BNNT 3wt% and Al-BNNT 1wt% samples, respectively). 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have modified the composite disclosed by Salimi to have a tensile strength in the range of 190 to 230 MPa, as taught by Yamaguchi. One would be motivated to obtain this range of tensile strengths as a matter of design choice for a high strength material. Additionally, the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
 
Regarding Claim 28, Salimi and Suzuki (Al-BNNT-Al sandwich structure with consolidated Al grains) in view of Boulanger (nanotube mats), Lahiri (interfacial products), and Powell (clusters), do not require further components than those claimed, and therefore the invention (see details disclosed above in Claim 1 rejection) reads on the language ‘consisting of’.
	Salimi is silent to the mechanical properties of the Al-BNNT-Al composite.
Yamaguchi discloses forming a similar composite with an aluminum matrix and boron nitride nanotubes (“Aluminum/boron nitride nanotube (BNNT) composite” Abstract) wherein the tensile strength is about 200 MPa (“maximum measured strength…Al-BNNT 1.0wt%...around 200MPa” Pg. 14, Col. 1, Para. 2- Col. 2, Para. 1; see Fig. 9, Al-BNNT 1wt% samples, respectively). 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have modified the composite disclosed by Salimi to have a tensile strength in the range of 195 to 205 MPa, as taught by Yamaguchi. One would be motivated to obtain this range of tensile strengths as a matter of design choice for a high strength material. Additionally, the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in .

11.             Claims 6 and 11 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Salimi in view of Suzuki, Boulanger - with evidence by Smith, Lahiri - with evidence by Xue, and further in view of Powell, as applied above to alternatively rejected Claim 1 and 7, respectively, and further in view of Trivedi (previously cited, Trivedi, Procedia Materials Science 6 (2014) 1899–1905).
Regarding Claims 6 and 11, Salimi is silent to the mechanical properties of the Al-BNNT-Al composite; however, the structural limitations are obvious over the prior art references cited, and thus the properties of such a composite would therefore also be the same because the structure and composition are the same. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.
Additionally, Trivedi discloses similar composites comprising boron nitride nanotubes (“BNNT based composites” Abstract) in an aluminum bronze matrix (see Table 1), wherein the elastic modulus is about 160 GPa (Table 2, Ez for Square RVE is 159.8 GPa).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have modified the composite disclosed by Salimi to have a Young’s Modulus in the range of 100 to 160 GPa, as taught by Trivedi. One would be motivated to obtain this range of Young’s Modulus as a matter of design choice for a high strength material. Additionally, the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in .

Response to Arguments
Applicant’s arguments, filed February 17, 2021, with respect to claim(s) 1 and 7, rejected over 35 U.S.C. 103 in view of Salimi in view of Boulanger, Lahiri with evidence by Xue and Smith, and Powell, and alternatively rejection over U.S.C. 103 in view of Salimi in view of Suzuki, Boulanger, Lahiri with evidence by Xue and Smith, and further in view of Powell are fully considered, but respectfully not found persuasive.
Applicant argues that Salimi teaches CNTs are embedded in an Al matrix which Applicant argues must mean the nanotubes are surrounded by material, and for which is different than being sandwiched by material. This argument is not found persuasive. Salimi, Fig. 1 clearly shows a substantially similar figure for a sandwich structure as the instant invention Fig. 8, including a core layer of nanotubes between two distinct layers of metal matrix. Additionally, one of ordinary skill in the art would appreciate that the broadest most reasonable interpretation of embed would read on the structural limitations of sandwich, wherein an object which is surrounded by a layer would comprise a top layer and a bottom layer of that material. Furthermore, the rejection is made in view of Boulanger which teaches use of a nanotube mat. One of ordinary skill in the art would appreciate that a nanotube mat which is positioned between two metal sheets and roll bonded would result in a sandwich structure.
Applicant argues that clusters beneficial to the Cu system may not be applied toward the Al system because BNNTs and CNTs have different thermal characteristics, and that the mechanical outcome for Cu-CNT and Al-BNNT clusters cannot be expected due to the different bonding modes. Applicant argues that Powell also teaches wherein clusters and detrimental. Examiner appreciates the declaration and this argument, however, the section and teaching relied upon by Powell further states that although clusters can be detrimental, if there is proper matrix infiltration into the nanotubes, that the clusters improve strength due to enhanced load transfer (see details above and explanation of Examiner’s position in the affidavit response). In regards to the argument that there is not reasonable expectation of success that a cluster of similar characteristics (proper infiltration of matrix and load 
Further, regarding the Applicant’s argument of reasonable expectation of success in regards to such a formation, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). One of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp of forming the specifically beneficial type of clusters taught by Powell, or the interfacial products between the Al and the BNNT using the teachings of Lahiri and Xu, which would also read on the claimed language of cluster wherein Al is adhered to the BNNTs. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
Applicant argues that the instant invention discloses enhanced mechanical properties which have not been disclosed by the prior art references, such that the instant invention comprises a 400% increase in strength with the addition of the BNNTs such that the matrix material has a UTS of 40Mpa but the composite strength is 200Mpa. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., 400% improvement, characteristics of the aluminum matrix such that the composition is pure Al and has a UTS of 40MPa) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 
Applicant argues that none of the prior art references teach the claimed UTS for claim 28; however, as detailed in the rejection above, Yamaguchi specifically discloses an Al-BNNT composite of 200MPa strength.

As stated above in the Declaration response, Examiner suggests that an interview would be beneficial to discuss potential avenues forward, and particularly for the possible inclusion of the three-stage yielding, the percentage of increase in strength of the composite with addition of the BNNT’s as compared to the matrix material strength, or the inclusion of a range for the loading amount of BNNTs (see further details above in Declaration response).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamaguchi ‘13 (cited by Applicant in IDS filed September 24, 2016, “Utilization of multiwalled boron nitride nanotubes for the reinforcmetn of light-weight aluminum ribbons” 2013) and Xue (relied upon for current rejection with additional teachings presented below, “Aluminum matrix composites reinforced with multi-walled boron nitride nanotubes fabricated by a high-pressure torsion technique” 2015): Yamaguchi ’13 and Xue teach general increases in strength depending on loading amount of BNNTs in the aluminum matrix composite showing percentage increases of about 300% and 200%, respectively.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE P SMITH/             Examiner, Art Unit 1735                                                                                                                                                                                           

/ALEXANDRA M MOORE/             Primary Examiner, Art Unit 1731